Citation Nr: 0833724	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from July 1951 to 
July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to obtain a 
contemporaneous examination of the veteran's service-
connected post-traumatic stress disorder (PTSD).  The veteran 
was initially examined for PTSD in August 2004.  Based upon 
this examination, a 10 percent evaluation was assigned.  In 
an October 2004 Notice of Disagreement, the veteran disagreed 
with 10 percent disability rating assigned, arguing that his 
symptoms are much worse than a 10 percent rating indicates.  
In July 2005, the veteran filed a VA Form 9 in which he 
further stated that his symptoms have increased in recent 
months.  

When the record does not adequately reveal the current state 
of the veteran's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination." Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995); see Schafrath v. Derwinski, 1 Vet.App. 589, 595 
(1991) (holding that "where the record does not adequately 
reveal the current state of a claimant's disability, a VA 
examination must be conducted").  However, remand for a new 
VA examination is not required solely due to the passage of 
time without any evidence or allegation of a worsening in the 
veteran's disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007).  The Board finds that the veteran's 
statements on his VA Form 9 that his PTSD symptoms have 
increased since his last VA examination are sufficient to 
establish the need for a new VA examination to determine the 
current state of the veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for a VA 
PTSD examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the veteran's service-connected 
PTSD.  The report of examination should 
contain an account of all manifestations of 
the disability found to be present.  The 
examiner should comment on the extent to 
which the service-connected PTSD impairs the 
veteran's occupational and social 
functioning.  

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



